57 S.E.2d 760 (1950)
231 N.C. 477
HENRY
v.
A. C. LAWRENCE LEATHER CO. et al.
No. 21.
Supreme Court of North Carolina.
March 1, 1950.
*761 R. E. Sentelle, Waynesville, for plaintiff, appellee.
Morgan & Ward, Waynesville, for defendants, appellants.
ERVIN, Justice.
The following rules are well settled in respect to proceedings coming within the purview of the North Carolina Workmen's Compensation Act:
1. The claimant has the burden of proving that his claim is compensable under the Act. Bolling v. Belk-White Co., 228 N.C. 749, 46 S.E.2d 838; Hayes v. Board of Trustees of Elon College, 224 N.C. 11, 29 S.E.2d 137; Gassaway v. Gassaway & Owen, Inc., 220 N.C. 694, 18 S.E.2d 120; McGill v. Town of Lumberton, 215 N.C. 752, 3 S.E.2d 324.
2. Fact-finding authority is vested in the North Carolina Industrial Commission, *762 which is the sole judge of the truthfulness and weight of the testimony of the witnesses. G.S. § 97-84; Beach v. McLean, 219 N.C. 521, 14 S.E.2d 515.
3. The findings of fact of the Industrial Commission are conclusive and binding upon appeal to the courts if such findings are supported by competent evidence, the jurisdiction of the courts being limited to questions of law. Withers v. Black, 230 N.C. 428, 53 S.E.2d 668; Winslow v. Carolina Conference Association, 211 N.C. 571, 191 S.E. 403; Byrd v. Gloucester Lumber Co., 207 N.C. 253, 176 S.E. 572.
4. In passing upon an appeal from an award of the Industrial Commission, the reviewing court is limited in its inquiry to two questions of law, namely: (1) Whether or not there was any competent evidence before the Commission to support its findings of fact; and (2) whether or not the findings of fact of the Commission justify its legal conclusions and decision. 58 Am. Jur., Workmen's Compensation, section 530.
The North Carolina Workmen's Compensation Act does not cover all occupational diseases. Schneider's Workmen's Compensation, Perm.Ed., Text Volume 3, section 924; Horovitz on Workmen's Compensation, page 85. It makes compensable disablements or deaths of employees resulting from a limited number of occupational diseases, i. e., those specifically designated in the twenty-six subdivisions of G.S. § 97-53 as amended by Chapter 1078 of the 1949 Session Laws of North Carolina. G.S. § 97-52.
The plaintiff insists that the judgment of the Superior Court upholding the award of the Industrial Commission ought to be sustained on the ground that his disabling dermatitis is compensable as an "infection or inflammation of the skin * * * due to irritating oils, cutting compounds, chemical dust, liquids, fumes gases or vapors" within the meaning of the thirteenth subdivision of G.S. § 97-53. He rightly concedes that his ailment can not qualify as an occupational disease under any other provision of the statute.
The defendants assert, however, by appropriate exceptions to findings of fact, conclusions of law, and the award itself, that the plaintiff has failed to prove that his disabling dermatitis falls within the coverage of the thirteenth subdivision of the statute. They advance two contentions to invalidate the award of the Industrial Commission and the judgment of the Superior Court affirming it. These are: (1) That there was no evidence before the Commission supporting its specific finding of fact that the dermatitis suffered by plaintiff was caused by "solidified chemical compounds contained in the rubber gloves"; and (2) that such finding of fact, even if supported by evidence, is insufficient to justify the legal conclusion and the decision that the dermatitis suffered by plaintiff qualifies as a compensable occupational disease under the Workmen's Compensation Act.
The evidence before the Commission did not suggest that the plaintiff had an allergy to some undefined chemicals, even though such chemicals may have been gases or liquids before they were combined with natural rubber to form commercial rubber. It was simply that the plaintiff is allergic "to rubber in all its forms and to no other substance." Thus, it appears that there is much persuasiveness in the first position assumed by the defendants.
Be that as it may, the validity of their second contention admits of no reasonable doubt. A dermatitis resulting from contact with gloves made of commercial rubber, which is a definite and solid substance, can not be adjudged to be "due to irritating oils, cutting compounds, chemical dust, liquids, fumes, gases, or vapors" without doing violence to the language employed by the legislature to express its intent.
It is undoubtedly true that the Workmen's Compensation Act "should be liberally construed to the end that the benefits thereof should not be denied upon technical, narrow, and strict interpretation." Johnson v. Asheville Hosiery Company, 199 N.C. 38, 153 S.E. 591, 593. But the *763 rule of liberal construction can not be employed to attribute to a provision of the Act a meaning foreign to the plain and unmistakable words in which it is couched. Wilson v. Town of Mooresville, 222 N.C. 283, 22 S.E.2d 907; Gilmore v. Hoke County Board of Education, 222 N.C. 358, 23 S.E. 2d 292.
For the reasons given, the judgment of the Superior Court sustaining the award of the Industrial Commission is
Reversed.